Martin J.
delivered the opinion of the court. The plaintiff states, that having $985 in the hands of the defendant, Calico, he directed him to pass it to the credit of the other defendant, who afterwards, at the plaintift’s request, directed it to be returned to his, the plaintiff’s credit, when, on various pretences, Calico refused to do so, pretending he was no longer a debtor of Vallego, the account between them having been balanced, by the credit given to Vallego, at the plaintiff’s request. The money was therefore claimed solidarily from Vallego and Calico.
They filed separate answers. Vallego admitted, the sum was really credited to his account by Calico, at the plaintiff’s request, but averred he suffered it to remain in Calico’s hands, till the plaintiff desired to have it placed to his own credit, which Vallego instantly di*219reeled. He denied being now, or having been before indebted to Calico, in any manner that might authorize him to decline passing the money to the plaintiff’s credit.
If A direct hi* debtor to pass his balance to the credit of B, who is a debtor of the latter, and it is so done, A’* claim is extin* guished.
Calico presumed that Vallego was indebted to him, and the sum placed to the latter’s credit, although by plaintiff’s order, had balanced the account between them, Calico and Vallego.
There was judgment in favor of the plaintiff, against Vallego, and he appealed.
The record shows, that the accounts between the two defendants were submitted by the court, to two referees and an umpire, but it does not appear that they ever acted thereon, or made any return, and we have looked in vain in the proceedings for any proof or evidence, establishing any right in Calico to withhold the money from the plaintiff, on account of a claim of his, Calico or Vallego;
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that there be judgment for the appellant, as in case of a non-suit, with costs in both courts.